           Case 1:18-cv-10723-ER Document 55 Filed 02/12/21 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHITRA KARUNAKARAN,
                                   Plaintiff,

                          – v. –

BOROUGH OF MANHATTAN COMMUNITY                                        OPINION AND ORDER
COLLEGE, CITY UNIVERSITY OF NEW
                                                                          18 Civ. 10723 (ER)
YORK, ANTONIO PEREZ, KARIN WILKS,
SANGEETA BISHOP, RIFAT SALAM,
ANTIONETTE MCKAIN, ROBERT DIAZ,
IAN WENTWORTH, MICHAEL
HUTMAKER, and MARVA CRAIG,
                     Defendants.


Ramos, D.J.:

        Chitra Karunakaran, a former employee of the City University of New York (“CUNY”)

who was a Professor at the Borough of Manhattan Community College (“BMCC”), brings this

action against CUNY, BMCC, and several current and former employees of BMCC 1

(collectively, the “Defendants”), for violation of Title VII of the Civil Rights Act of 1964 (“Title

VII”), the Age Discrimination in Employment Act (“ADEA”), the Older Workers Beneﬁt

Protection Act (“OWBPA”), the New York State Human Rights Law (“SHRL”), and the New

York City Human Rights Law (“CHRL”). Am. Compl., Doc. 7. In particular, Karunakaran

alleges that Defendants maintained a hostile work environment, engaged in employment

discrimination on the basis of her race, national origin, and age, and retaliated against her. Now




1
 Antonio Perez, Karin Wilks, Sangeeta Bishop, Rifat Salam, Antionette McKain (who Defendants clarify is actually
named Antonette McKain), Robert Diaz, Ian Wentworth, Michael Hutmaker, and Marva Craig (the “Individual
Defendants”).
           Case 1:18-cv-10723-ER Document 55 Filed 02/12/21 Page 2 of 19




pending before this Court is the Defendants’ motion to dismiss this action. Doc. 45. For the

reasons set forth below, the motion is GRANTED.

I.      BACKGROUND

        Karunakaran was employed by CUNY at BMCC for approximately 20 years as a

Professor of psychology and sociology. Doc. 7 ¶ 31. For the last three years of her tenure,

Karunakaran was involved in a union, actively opposing control of online teacher-student

activities by someone other than the course’s teacher. Id. ¶¶ 49, 51. Following these activities,

McKain began restricting Karunakaran’s use of an online teaching tool and isolating her from

other teachers. Id. ¶ 51. When Karunakaran complained, McKain did not respond. Id. ¶ 52.

Karunakaran also alleges that Bishop targeted her for termination following her involvement in

these union activities and that, upon information and belief, Bishop did not target younger, non-

Indian professors who also engaged in union activities. Id. ¶¶ 49–50.

        On or about February 2018, a student (the “Student”) in Karunakaran’s class became

verbally and physically aggressive towards her and disrupted class. Id. ¶ 34. On one occasion,

the Student told her, “You suck. You don’t know anything.” Id. ¶ 36. Karunakaran alleges that

the Student’s behavior was racially motivated because, when she had previously taught the

Student in an online class, the Student had not been disruptive. Id. ¶ 35.

        Karunakaran made numerous complaints to administration officials 2 about the Student’s

behavior and requested that the Student be offered psychological help. Id. ¶ 37. The Individual

Defendants took no action. Id. ¶ 38.




2
  Karunakaran states that she made complaints to the Individual Defendants, but only speciﬁcally states that
Hutmaker, Craig, and Wentworth failed to address the Student’s behavior. Id. ¶ 41. While Karunakaran also states
that she made complaints to McKain, described supra, and to Bishop, described infra, she does not assign any
speciﬁc actions to Wilks, Salam, and Diaz beyond stating, upon information and belief, that each of those three
defendants was a decision-maker as to matters of faculty hiring, retention, and termination. Id. ¶¶ 13, 19, 23.

                                                        2
           Case 1:18-cv-10723-ER Document 55 Filed 02/12/21 Page 3 of 19




        On March 18, 2018, Karunakaran filed a formal complaint, which she titled “A Hostile

Work Environment,” with Perez (the “March Complaint”). 3 Id. ¶¶ 44–45, 47. In her March

Complaint, Karunakaran alleged that BMCC maintained a “covert, ad hoc/post hoc mode of

organizational dysfunction resulting in a generally unchallenged racialized, ageist hostile work

environment for contingent academic labor.” 4 Doc. 2 at 19. In the March Complaint,

Karunakaran alleged that BMCC discriminates and creates a hostile work environment based on

contingent labor. Id. The March Complaint also alleged that her Department Chair threatened

not to reappoint Karunakaran. Id. at 20. Karunakaran alleges that Perez did not adequately

investigate the March Complaint. Doc. 7 ¶ 46.

        On March 27, 2018, the Student tried to grab papers and other materials from

Karunakaran and became increasingly aggressive during class. Id. ¶ 39. She complained about

the Student’s behavior to the Individual Defendants but, again, no action was taken to address

the Student’s behavior. Id. ¶ 40.

        On May 11, 2018, Karunakaran was denied re-appointment by the Defendants for the

Fall 2018 semester. Id. ¶¶ 48, 53.

        On August 13, 2018, Karunakaran filed a charge of discrimination with the New York

State Division of Human Rights. Id. ¶ 3. The charge was subsequently sent to the Equal




3
  Karunakaran attached (1) the March Complaint, (2) the EEOC Charge of Discrimination she ﬁled on August 13,
2018, and (3) the EEOC Right to Sue letter issued on August 21, 2018 to her initial complaint. Compl., Doc. 2 at
14–20. On a Rule 12(b)(6) motion, in addition to the complaint, courts “may consider any written instrument
attached to the complaint, statements or documents incorporated into the complaint by reference, legally required
public disclosure documents ﬁled with the SEC, and documents possessed by or known to the plaintiﬀ and upon
which it relied in bringing the suit.” ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)
(citation omitted); 5B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure, § 1357 (3d ed.
2020). As Karunakaran herself attached these documents to her initial complaint, and they form the basis of her
amended complaint, this Court will consider these documents in its analysis.
4
 Karunakaran appears to be a non-tenure track faculty member subject to periodic reappointment, and she titles
herself as “contingent faculty” in the March Complaint. Doc. 2 at 19.

                                                         3
            Case 1:18-cv-10723-ER Document 55 Filed 02/12/21 Page 4 of 19




Employment Opportunity Commission (“EEOC”), and on August 21, 2018, the EEOC issued a

Right to Sue letter. Id. ¶ 4.

        On November 15, 2018, Karunakaran filed her initial pro se complaint against

Defendants for employment discrimination on the basis of race, national origin, and age under

Title VII, the ADEA, SHRL, and CHRL, as well as retaliation for filing the March Complaint

and for being an active union member. Doc. 2. On September 6, 2019, Karunakaran, now

counseled, filed an amended complaint alleging a hostile work environment, workplace

discrimination on the basis of her race, national origin, and age, and retaliation. Doc. 7. In

particular, she alleges that Perez, Hutmaker, Craig, and Wentworth discriminated against her by

failing to address her complaints regarding the Student. Id. ¶¶ 41, 43, 45–46. Karunakaran

further alleges that younger, non-Indian professors’ complaints were answered in a timely

manner and requests for help with disgruntled students were met with immediate remedial

efforts. Id. ¶ 43. Karunakaran also states that Bishop targeted her for participation in union

activities while not targeting younger, non-Indian professors who had also engaged in union

activities. Id. ¶¶ 49–50. She has suffered severe emotional distress as evidenced by her taking a

two-day leave of absence after having not taken any leave during twenty years of continuous

teaching at BMCC. Id. ¶ 42. She also suffered loss of income when she was not re-appointed.

Id. ¶ 53.

        On May 7, 2020, Defendants moved to dismiss the amended complaint. Doc. 45.

II.     LEGAL STANDARD

A.      Rule 12(b)(6) Motion to Dismiss

        When ruling on a motion to dismiss pursuant to Rule 12(b)(6), district courts are required

to accept as true all factual allegations in the complaint and to draw all reasonable inferences in

the plaintiﬀ’s favor. Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013). However, this

                                                 4
          Case 1:18-cv-10723-ER Document 55 Filed 02/12/21 Page 5 of 19




requirement does not apply to legal conclusions, bare assertions, or conclusory allegations.

Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007)). In order to satisfy the pleading standard set forth in Rule 8, a complaint must

contain suﬃcient factual matter to state a claim for relief that is plausible on its face. Iqbal, 556

U.S. at 678 (citing Twombly, 550 U.S. at 570). Accordingly, a plaintiﬀ is required to support his

claims with suﬃcient factual allegations to show “more than a sheer possibility that a defendant

has acted unlawfully.” Id. “Where a complaint pleads facts that are merely consistent with a

defendant’s liability, it stops short of the line between possibility and plausibility of entitlement

to relief.” Id. (quoting Twombly, 550 U.S. at 557) (internal quotation marks omitted).

B.     Leave to Amend under Rule 15

       Rule 15 of the Federal Rules of Civil Procedure allows a party to amend its complaint

pursuant to the other party’s written consent or the court’s leave. Fed. R. Civ. P. 15. Under

Section 15(a)(2), a “court should freely give leave [to amend] when justice so requires.”

Amendment is ultimately within the discretion of the district court judge, Foman v. Davis, 371

U.S. 178, 182 (1962), who may deny leave to amend for “‘good reason, including futility, bad

faith, undue delay, or undue prejudice to the opposing party.’” Holmes v. Grubman, 568 F.3d

329, 334 (2d Cir. 2009) (quoting McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d

Cir. 2007)).

       An amendment to a pleading is futile, however, if the proposed claim would not

withstand a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6). Dougherty v. Town of N.

Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 88 (2d Cir. 2002) (citing Ricciuti v. N.Y.C.

Transit Auth., 941 F.2d 119, 123 (2d Cir. 1991)). The Second Circuit has held that leave to

amend may be denied on the basis of futility when it is “beyond doubt that the plaintiff can prove

no set of facts in support of his amended claims.” Pangburn v. Culbertson, 200 F.3d 65, 70–71
                                                   5
          Case 1:18-cv-10723-ER Document 55 Filed 02/12/21 Page 6 of 19




(2d Cir. 1999) (quotation marks and citation omitted). In determining whether an amendment is

futile, the court evaluates the amended complaint “through the prism of a Rule 12(b)(6)

analysis.” Henneberry v. Sumitomo Corp. of Am., 415 F. Supp. 2d 423, 433 (S.D.N.Y. 2006).

Following this standard, the court accepts the Plaintiff’s factual allegations as true and draws

reasonable inferences in favor of the Plaintiff. Id.

III.   DISCUSSION

A.     OWBPA Claims

       Karunakaran alleges that, in violation of the OWBPA, the Defendants discriminated

against her based on her age and retaliated against her for her participation in protected activity.

In 1990, Congress amended the ADEA by enacting the OWBPA, which was “designed to protect

the rights and beneﬁts of older workers.” Oubre v. Entergy Operations, Inc., 522 U.S. 422, 426–

27 (1998). Since then, several courts in this district have ruled that the OWBPA does not create a

private cause of action for either age discrimination or retaliation claims. See Barrer-Cohen v.

Greenburgh Cent. Sch. Dist., No. 18 Civ. 1847 (NSR), 2019 WL 3456679, at *6 (S.D.N.Y. July

30, 2019) (determining the plaintiﬀ’s OWBPA retaliation claim failed because “the OWBPA does

not create a private cause of action”); Jiggetts v. United Parcel Serv., No. 14 Civ. 8291 (AJN),

2017 WL 1164698, at *5 (S.D.N.Y. Mar. 27, 2017) (“[T]he OWBPA does not give rise to a cause

of action separate from a violation of the ADEA”); Grays v. SDH Educ. W., LCC, No. 16 Civ.

666 (DAB), 2017 WL 2240227, at *5 (S.D.N.Y. Mar. 23, 2017) (“OWBPA does not establish a

cause of action for age discrimination”).

       In opposition, Karunakaran cites Commonwealth of Massachusetts v. Bull HN Info. Sys.,

Inc., 16 F. Supp. 2d 90 (D. Mass. 1998), for the proposition that the OWBPA does support an

independent cause of action. Pl.’s Opp., Doc. 51. However, Commonwealth is easily

distinguishable from the present case. In that case, the District of Massachusetts found that the

                                                  6
         Case 1:18-cv-10723-ER Document 55 Filed 02/12/21 Page 7 of 19




OWBPA provided an independent cause of action for violation of a waiver provision introduced

to the ADEA by the OWBPA itself and that raising the same claim under the ADEA would lead

to “immediate and draconian penalties.” 16 F. Supp. 2d at 105-06. No such waiver is in

question in this case, and remedies under the ADEA are available for Karunakaran to pursue.

Commonwealth is therefore unpersuasive.

       Karunakaran also cites E.E.O.C. v. UBS Brinson, Inc., Nos. 02 Civ. 3748 (RMB)(TK), 02

Civ. 3745 (RMB)(TK), 2003 WL 133235 (S.D.N.Y. Jan. 15, 2003). Doc. 51 at 19. However, the

court in UBS Brinson determined that the OWBPA did not create an independent cause of action,

expressly declining to follow Commonwealth. UBS Brinson, 2003 WL 133235, at *3–5. �e

UBS Brinson court explained that “the OWBPA waiver requirements were intended to be ‘a

shield for plaintiﬀs in an ADEA action when an employer invokes the waiver as an aﬃrmative

defense,’ not a sword that provides an independent (age discrimination) claim.” Id., at *5

(quoting Whitehead v. Okla. Gas & Elec. Co., 187 F.3d 1184, 1191 (10th Cir. 1999)).

       Because the OWBPA does not provide a private cause of action for Karunakaran’s age

discrimination and retaliation claims, Karunakaran’s OWBPA claims are dismissed.

B.     Title VII and ADEA Claims

           Discrimination Claims

       Karunakaran alleges that she was denied reappointment on the basis of her race, national

origin, and age. Doc. 7 ¶¶ 56, 61. She also alleges that she was treated less favorably than

similarly situated employees. Id.

       Employment discrimination claims under Title VII or the ADEA are analyzed under the

burden-shifting framework established by the Supreme Court in McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973). See Kovaco v. Rockbestos, 834 F.3d 128, 136 (2d Cir. 2016).

Under that framework, the plaintiﬀ must ﬁrst establish a prima facie case of discrimination.

                                                7
          Case 1:18-cv-10723-ER Document 55 Filed 02/12/21 Page 8 of 19




McDonnell Douglas, 411 U.S. at 802. Once the plaintiﬀ establishes a prima facie case, the

burden shifts to the defendant to oﬀer a legitimate, nondiscriminatory reason for its actions. Id.

at 802–03. If the defendant satisﬁes its burden, the burden shifts back to the plaintiﬀ to

demonstrate that the proﬀered reason is pretextual. Id. at 804. Ultimately, the plaintiﬀ will be

required to prove that the defendant acted with discriminatory motivation. See Littlejohn v. City

of New York, 795 F.3d 297, 307 (2d Cir. 2015). At the pleading stage, however, the facts alleged

must merely “give plausible support to the reduced requirements that arise under McDonnell

Douglas in the initial phase of a Title VII litigation.” Id. at 311. �us, the question on a motion

to dismiss is whether the plaintiﬀ has adequately pleaded a prima facie case.

       To establish a prima facie case of discrimination under either Title VII or the ADEA, the

plaintiﬀ must show that: (1) she belonged to a protected class; (2) she was qualiﬁed for the

position; (3) she suﬀered an adverse employment action; and (4) the adverse employment action

occurred under circumstances giving rise to an inference of discriminatory intent. See Terry v.

Ashcroft, 336 F.3d 128, 137–38 (2d Cir. 2003).

       In the absence of an express discriminatory statement, a plaintiﬀ may support an

inference of discrimination by demonstrating that similarly situated employees outside of the

plaintiﬀ’s protected class were treated more favorably. Norville v. Staten Island Univ. Hosp., 196

F.3d 89, 95 (2d Cir. 1999). Importantly, “[t]o support such an inference, a complaint ‘must

compare’ the plaintiﬀ to employees who are ‘similarly situated in all material respects.’” Brodt v.

City of New York, 4 F. Supp. 3d 562, 570 (S.D.N.Y. 2014) (quoting Norville, 196 F.3d at 95).

What satisﬁes this requirement “will vary from case to case,” and while the plaintiﬀ’s and the

comparator’s circumstances need not be identical, they “must bear a reasonably close

resemblance.” Brown v. Daikin Am. Inc., 756 F.3d 219, 230 (2d Cir. 2014).



                                                 8
         Case 1:18-cv-10723-ER Document 55 Filed 02/12/21 Page 9 of 19




       In the instant motion, without more information, Karunakaran fails to plead factual

allegations that support a minimal inference of discriminatory motivation. Beyond conclusory

statements that she was denied reappointment as a result of discrimination and retaliation, Doc. 7

¶ 33, Karunakaran does not provide suﬃcient factual allegations that the denial of her

reappointment was connected to discrimination against her on the basis of race, national origin,

or age. See Marcus v. Leviton Mfg. Co., 661 F. App’x 29, 32–33 (2d Cir. 2016) (ﬁnding that “[a]

plaintiﬀ must supply suﬃcient factual material, and not just legal conclusions, to push the

misconduct alleged in the pleading beyond the realm of the ‘conceivable’ to the ‘plausible’” and

an amended complaint “nearly bereft of any speciﬁc facts to support” conclusions of

discrimination did not plausibly support a minimal inference of discriminatory motivation);

Gilford v. NYS Oﬀ. of Mental Health, No. 17 Civ. 8033 (JPO), 2019 WL 1113306, at *6

(S.D.N.Y. Mar. 11, 2019) (“No matter what the pleading standard is, [a] complaint must at least

contain enough factual allegations that are not made upon information and belief to ‘raise a right

to relief above the speculative level.’” (quoting Twombly, 550 U.S. at 555)). Karunakaran

attributes discriminatory animus to the Defendants almost exclusively through the use of

statements made upon information and belief, Doc. 7 ¶¶ 35, 43, 50, without additional factual

allegations to support those statements.

       Further, Karunakaran does not provide any information about any similarly situated

employee comparators beyond saying that, upon information and belief, other professors who

were not members of her protected classes had their complaints remedied in a timely manner, id.

¶ 43, which does not allow this Court to draw an inference that there was favorable treatment of

other employees outside of her protected status. Simply arguing that employees not in her

protected groups were treated diﬀerently is not suﬃcient without pleading additional details



                                                9
         Case 1:18-cv-10723-ER Document 55 Filed 02/12/21 Page 10 of 19




about speciﬁc events and without pleading additional facts that Karunakaran was similarly

situated in all material respects to those comparator employees. See Feliz v. Metro. Transp.

Auth., No. 16 Civ. 9555 (ER), 2017 WL 5593517, at *5–7 (S.D.N.Y. Nov. 17, 2017) (dismissing

plaintiﬀ’s Title VII claims for failing to allege facts that comparator employees outside his

protected class were similarly situated in all material respects, such as qualiﬁcations and

seniority); Delgado v. Triborough Bridge & Tunnel Auth., 485 F. Supp. 2d 453, 463 (S.D.N.Y.

2007) (dismissing plaintiﬀ’s Title VII claims for failure to plead speciﬁc events or more details to

support her disparate treatment claims beyond broadly asserting that there were comparator

employees outside her protected class who were treated better than her).

       �erefore, Karunakaran’s federal race, national origin, and age discrimination claims

must be dismissed.

           Retaliation Claims

       Karunakaran alleges that she was denied reappointment in retaliation for ﬁling the March

Complaint and for participating in union activities. Doc. 7 ¶¶ 44, 48, 49. She also states that she

was retaliated against for her informal complaints to the Defendants. Doc. 51 at 16.

       Title VII and the ADEA contain nearly identical provisions forbidding retaliation for

complaining of employment discrimination prohibited by Title VII and the ADEA. Kessler v.

Westchester Cnty. Dep’t of Soc. Servs., 461 F.3d 199, 205 (2d Cir. 2006). Retaliation claims

under Title VII and the ADEA are therefore analyzed under the same framework. Dickens v.

Hudson Sheraton Corp., LLC, 167 F. Supp. 3d 499, 522 (S.D.N.Y. 2016), aﬀ’d, 689 F. App’x 670

(2d Cir. 2017); see also Terry, 336 F.3d at 141 (applying the same standards and burdens to

claims of retaliation brought under both Title VII and the ADEA). A retaliation claim has four

elements: “(1) the employee engaged in [a] protected activity; (2) the employer was aware of

that activity; (3) the employee suﬀered an adverse employment action; and (4) there was a causal
                                                10
         Case 1:18-cv-10723-ER Document 55 Filed 02/12/21 Page 11 of 19




connection between the protected activity and the adverse employment action.” Dickens, 167 F.

Supp. 3d at 522.

       To constitute participation in a protected activity, the Second Circuit has held that an

employee’s complaint may qualify “so long as the employee has a good faith, reasonable belief

that the underlying challenged actions of the employer violated the law. And not just any law—

the plaintiﬀ is required to have had a good faith, reasonable belief that [she] was opposing an

employment practice made unlawful by Title VII.” Kelly v. Howard I. Shapiro & Assocs.

Consulting Eng’rs, P.C., 716 F.3d 10, 14 (2d Cir. 2013) (internal quotation marks and citations

omitted); see also McManamon v. Shinseki, No. 11 Civ. 7610 (PAE), 2013 WL 3466863, at *7

(S.D.N.Y. July 10, 2013) (“Because [Plaintiﬀ] did not oppos[e] a practice made unlawful by . . .

the ADEA, he did not engage in protected activity under that statute.” (quotation marks and

citation omitted)).

       In the instant case, Karunakaran cites her March Complaint and several informal

complaints as the reason for Defendants’ retaliation. However, the March Complaint, despite

referencing an “ageist hostile work environment,” solely focuses on discrimination against

contingent labor, and not against her on the basis of her membership in a protected class. Doc. 2

at 19–20. Moreover, in her amended complaint, Karunakaran only describes her informal

complaints as being about the Student’s behavior. Doc. 7. Nothing about these informal

complaints or the March Complaint “yields any basis for concluding that the plaintiﬀ had an

objectively reasonable belief that the conduct she was complaining about had anything to do with

her membership in a protected class.” Lawtone-Bowles v. City of N.Y., Dep’t of Sanitation, 22 F.

Supp. 3d 341, 351 (S.D.N.Y. 2014). �e Lawtone-Bowles court determined that an EEO

complaint about an employee verbally abusing the plaintiﬀ and a verbal complaint made to an



                                                11
           Case 1:18-cv-10723-ER Document 55 Filed 02/12/21 Page 12 of 19




employee’s supervisor about that employee’s rude and obnoxious behavior towards the plaintiﬀ

did not provide the basis for a retaliation claim under Title VII or the ADEA. Id. (“Where, as

here, the plaintiﬀ [m]ere[ly] complain[s] of unfair treatment by an individual, there is no basis

for a ﬁnding of unlawful retaliation.” (internal quotation marks and citation omitted)) See also

McManamon, 2013 WL 3466863 (dismissing retaliation claims that did not involve opposition to

a practice made unlawful by Title VII or the ADEA); Santucci v. Veneman, No. 01 Civ. 6644

(CBM), 2002 WL 31255115, at *4 (S.D.N.Y. Oct. 8, 2002) (dismissing retaliation claims for

failing to involve a complaint about a type of discrimination that Title VII forbids). Similarly,

any claim Karunakaran makes regarding retaliation based on union activities fails to specify that

“those activities consisted of opposition to statutorily prohibited discrimination.” Smith v.

Johnson, 636 F. App’x 34, 37 (2d Cir. 2016).

         Karunakaran argues that the Defendants committed adverse employment actions when

they denied Karunakaran reappointment, permitted the Student’s harassment of Karunakaran,

threatened Karunakaran with non-reappointment, and restricted Karunakaran’s use of an online

teaching tool. Doc. 7 at 7. �e Defendants do not dispute that denying Karunakaran

reappointment is an adverse employment action. In connection with the other activities,

Karunakaran does not provide any support for her argument that they qualify as adverse

employment actions. 5 In direct contrast, regarding threatening not to reappoint Karunakaran,

“[c]ourts in this district have found that reprimands, threats of disciplinary action and excessive


5
  Karunakaran’s citations in opposition are inapposite. See Burlington Indus., Inc. v. Ellerth, 524 U.S. 742 (1998)
(determining that an employer could be liable for a supervisor’s sexual harassment of an employee where the
employer is not negligent or otherwise at fault for that supervisor’s behavior, but not addressing whether an
employer can be held liable for a student’s harassment of an employee); Valdes v. N.Y.C. Dep’t of Env’t Prot., No. 95
Civ. 10407 (JSR), 1997 WL 666279 (S.D.N.Y. Oct. 27, 1997) (holding that the plaintiﬀ’s supervisors’ suggestion
that the plaintiﬀ resign or be ﬁred was a triable issue of fact on whether a constructive discharge occurred, and not
addressing whether repeated threats of termination constitute an adverse employment action), and Bernheim v. Litt,
79 F.3d 318 (2d Cir. 1996) (ruling on a teacher’s First and Fourteenth Amendment claims brought under 42 U.S.C.
§ 1983, and not addressing whether shortened preparation periods qualiﬁed as adverse employment actions).

                                                         12
         Case 1:18-cv-10723-ER Document 55 Filed 02/12/21 Page 13 of 19




scrutiny do not constitute adverse employment actions.” Bennett v. Watson Wyatt & Co., 136 F.

Supp. 2d 236, 248 (S.D.N.Y. 2001). See also Tyson v. Town of Ramapo, No. 17 Civ. 4990

(KMK), 2019 WL 1331913, at *14 (S.D.N.Y. Mar. 25, 2019) (ﬁnding that threatening

termination, without more, did not constitute an adverse action); Thomas v. Bergdorf Goodman,

Inc., No. 03 Civ. 3066 (SAS), 2004 WL 2979960, at *10 (S.D.N.Y. Dec. 22, 2004) (“�e mere

threat of disciplinary action, including the threat of termination, does not constitute an adverse

action materially altering the conditions of employment.”). Regarding permitting the Student’s

harassment, the Second Circuit has recognized that “unchecked retaliatory co-worker

harassment, if suﬃciently severe, may constitute adverse employment action so as to satisfy the

second prong of the retaliation prima facie case.” Richardson v. N.Y. State Dep’t of Corr. Serv.,

180 F.3d 426, 446 (2d Cir. 1999). However, even assuming the Defendants can be held liable for

failing to address a student’s harassment of his professor, Karunakaran has failed to indicate that

the Student’s behavior was retaliatory. See Drouillard v. Sprint/United Mgmt. Co., 375 F. Supp.

3d 245, 270 (E.D.N.Y. 2019) (ﬁnding no adverse employment action where plaintiﬀ didn’t allege

she was harassed by co-workers because she engaged in protected activity and that the plaintiﬀ

was “attempting to repackage her discrimination claim as a retaliation claim”). Concerning the

restriction of Karunakaran’s use of an online teaching tool, Karunakaran has not alleged

suﬃcient facts to show that this restriction was “more disruptive than a mere inconvenience or an

alteration of job responsibilities.” Terry, 336 F.3d at 138 (quotation marks and citations omitted).

Examples of actions that rise to the level of an adverse employment action “include termination

of employment, a demotion evidenced by a decrease in wage or salary, a less distinguished title,

a material loss of beneﬁts, signiﬁcantly diminished material responsibilities, or other indices . . .

unique to a particular situation.” Id. (internal quotation marks and citation omitted).



                                                 13
         Case 1:18-cv-10723-ER Document 55 Filed 02/12/21 Page 14 of 19




       Further, Karunakaran has failed to allege facts that plausibly establish a causal connection

between the complaints she made and the adverse employment action. As Defendants noted in

their moving papers, the March Complaint itself references the Department Chair had previously

emailed Karunakaran threatening not to reappoint her. Doc. 2 at 20. �is threat precedes the

March Complaint. Moreover, Karunakaran has not alleged suﬃcient facts to establish that her

informal complaints regarding the Student’s behavior preceded the threat. See Slattery v. Swiss

Reinsurance Am. Corp., 248 F.3d 87, 95 (2d Cir. 2001) (“Where timing is the only basis for a

claim of retaliation, and gradual adverse job actions began well before the plaintiﬀ had ever

engaged in any protected activity, an inference of retaliation does not arise.”).

       �erefore, even though denying reappointment can be considered an adverse employment

action, Karunakaran has failed to allege participation in a protected activity or any causal

connection between what she oﬀers as the protected activities and any adverse employment

action. Karunakaran’s federal retaliation claims must be dismissed.

           Hostile Work Environment Claims

       Hostile work environment claims under Title VII and the ADEA require the same

elements. Davis-Garett v. Urban Outﬁtters, Inc., 921 F.3d 30, 41 (2d Cir. 2019). A hostile work

environment claim requires “showing (1) that the harassment was suﬃciently severe or pervasive

to alter the conditions of the victim’s employment and create an abusive working environment,

and (2) that a speciﬁc basis exists for imputing the objectionable conduct to the employer.”

Alfano v. Costello, 294 F.3d 365, 373 (2d Cir. 2002) (internal quotation marks and citation

omitted). For the ﬁrst element, a plaintiﬀ must show that the “workplace was so severely

permeated with discriminatory intimidation, ridicule, and insult that the terms and conditions of

her employment were thereby altered.” Id. (citations omitted).



                                                 14
         Case 1:18-cv-10723-ER Document 55 Filed 02/12/21 Page 15 of 19




       In considering whether a plaintiﬀ has met this burden, courts should “examin[e] the

totality of the circumstances, including: the frequency of the discriminatory conduct; its

severity; whether it is physically threatening or humiliating, or a mere oﬀensive utterance; and

whether it unreasonably interferes with the victim’s [job] performance.” Hayut v. State Univ. of

N.Y., 352 F.3d 733, 745 (2d Cir. 2003) (internal quotation marks omitted). “[W]hether an

environment is ‘hostile’ or ‘abusive’ can be determined only by looking at all the circumstances.”

Harris v. Forklift Systems, Inc., 510 U.S. 17, 23 (1993). Isolated incidents of harassment, unless

suﬃciently “severe,” usually will not suﬃce to establish a hostile work environment. See, e.g.,

Pucino v. Verizon Commc’ns, Inc., 618 F.3d 112, 119 (2d Cir. 2010); Kaytor v. Elec. Boat Corp.,

609 F.3d 537, 547 (2d Cir. 2010); Howley v. Town of Stratford, 217 F.3d 141, 153 (2d Cir. 2000).

       �e Second Circuit has prescribed that, “[a]t the pleading stage of the case, . . . plaintiﬀs

need not plead a prima facie case of discrimination based on hostile work environment, so long

as they provide in the complaint a short and plain statement of the claim that shows that plaintiﬀs

are entitled to relief and that gives the defendant fair notice of plaintiﬀs’ claim for hostile work

environment and the grounds upon which that claim rests.” Kassner v. 2nd Ave. Delicatessen

Inc., 496 F.3d 229, 241 (2d Cir. 2007).

       In the instant case, Karunakaran argues that Defendants’ failure to remedy the Student’s

disruptive and aggressive actions created a hostile work environment and that similarly situated

teachers without her protected characteristics were treated diﬀerently. Doc. 51 at 14; Doc. 7

¶ 43. �e Second Circuit has declined to address whether student-on-teacher harassment can

give rise to a hostile work environment claim for which an employer can be liable, Das v.

Consol. Sch. Dist. of New Britain, 369 F. App’x 186, 190 (2d Cir. 2010), but courts in this Circuit

have acknowledged that pervasive student-on-teacher harassment could satisfy a hostile work



                                                  15
         Case 1:18-cv-10723-ER Document 55 Filed 02/12/21 Page 16 of 19




environment claim. See Hoag v. Fallsburg Cent. Sch. Dist., 279 F. Supp. 3d 465, 481 (S.D.N.Y.

2017); Berger-Rothberg v. City of New York, 803 F. Supp. 2d 155, 164–65 (E.D.N.Y. 2011).

�ese courts followed the standard set by Peries v. N.Y.C. Bd. of Educ., No 97 Civ. 7109 (ARR),

2001 WL 1328921, at *6 (E.D.N.Y. Aug. 6, 2001), which holds that “[the plaintiﬀ] can prevail

only if [s]he can show ﬁrst that a hostile environment existed and second that the school board

either provided no reasonable avenue of complaint or knew of the harassment and failed to take

appropriate remedial action.”

       In this case, Karunakaran has alleged that the Student became verbally and physically

aggressive towards her starting in February 2018, detailing one occasion where the Student told

Karunakaran, “You suck. You don’t know anything,” and another where the Student tried to grab

papers and other materials from Karunakaran. Doc. 7 ¶¶ 36, 39. Considering the totality of

Karunakaran’s allegations, the Court ﬁnds that these incidents, taken together, do not “meet the

threshold of severity or pervasiveness required for a hostile work environment claim.” Alfano,

294 F.3d at 376, 380 (vacating award for hostile work environment, because the “humiliating”

and “plainly oﬀensive” incidents were “too few, too separate in time, and too mild ... to create an

abusive working environment” and because no incident was “of such severity and character as to

itself subvert the plaintiﬀ’s ability to function in the workplace”).

       However, even assuming that Karunakaran suﬃciently alleged an abusive working

environment, beyond conclusory allegations that “other younger and non-Indian professors had

their complaints and requests in regard to students’ hostile, anti-social behavior answered in a

timely manner,” Doc. 7 ¶ 43, Karunakaran has not pleaded suﬃcient facts to support her

disparate treatment claims without further details about how she and those other professors are

similarly situated in all material respects. Karunakaran has not satisfactorily alleged facts,



                                                  16
         Case 1:18-cv-10723-ER Document 55 Filed 02/12/21 Page 17 of 19




beyond statements made upon information and belief, that would show she was subjected to an

abusive working environment because of her age, race, or national origin. See Lucio v. N.Y.C.

Dep’t of Educ., 575 F. App’x 3, 5 (2d Cir. 2014) (holding that, even at the pleading stage, the

complaint must plead facts that “would allow a court to draw a reasonable inference that [the

plaintiﬀ] was subjected to any mistreatment or adverse action because of her [protected class]”).

Karunakaran also suggests that the Student’s behavior was motivated by racial animus, Doc. 7

¶ 35, but has not pleaded suﬃcient detail to support any inference of discriminatory intent.

Karunakaran asserts that because the Student did not misbehave in an online class that

Karunakaran taught, the Student’s in-person behaviors must be triggered by racial animus, but

provides no details to support that allegation beyond statements made upon information and

belief. Id.

        �erefore, Karunakaran’s federal hostile work environment claims must be dismissed.

C.      SHRL and CHRL Claims

        A district court may decline to exercise supplemental jurisdiction over state and city law

claims when “the district court has dismissed all claims over which it has original jurisdiction.”

28 U.S.C. § 1367(c)(3); see also In re Merrill Lynch Ltd. P’ships Litig., 154 F.3d 56, 61 (2d Cir.

1998) (“[W]hen the federal claims are dismissed the ‘state claims should be dismissed as well.’”

(quoting United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966))). Once a district

court’s discretion is triggered under § 1367(c)(3), it balances the traditional “values of judicial

economy, convenience, fairness, and comity” in deciding whether to exercise jurisdiction.

Kolari v. New York-Presbyterian Hospital, 455 F.3d 118, 122 (2d Cir. 2006) (quoting Carnegie-

Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)). �e Supreme Court has noted that in a case

where all federal claims are eliminated before trial, “the balance of factors . . . will point toward

declining to exercise jurisdiction over the remaining state-law claims.” Id. (quoting Cohill, 484
                                                  17
           Case 1:18-cv-10723-ER Document 55 Filed 02/12/21 Page 18 of 19




U.S. at 350 n.7). Having dismissed all of Karunakaran’s federal claims under Rule 12(b)(6), the

Court declines to exercise supplemental jurisdiction over, and dismisses, her state and city law

claims.

IV.       LEAVE TO AMEND

          �e Second Circuit has instructed courts not to dismiss a complaint “without granting

leave to amend at least once when a liberal reading of the complaint gives any indication that a

valid claim might be stated.” Shabazz v. Bezio, 511 Fed. App’x 28, 31 (2d Cir. 2013) (quoting

Shomo v. City of New York, 579 F.3d 176, 183 (2d Cir. 2009) (internal quotation marks omitted)).

Here, while Karunakaran has already amended her complaint once, it was not in the context of a

motion to dismiss, and the court has, therefore, not provided guidance as to how her claims may

be adequately made. �e Second Circuit has reaﬃrmed that the “liberal spirit” of the Federal

Rules entails a “strong preference for resolving disputes on the merits.” Loreley Fin. (Jersey)

No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190–91 (2d Cir. 2015) (quoting Williams v.

Citigroup Inc., 659 F.3d 208, 212–13 (2d Cir. 2011)). Courts should not dismiss claims with

prejudice prior to “the beneﬁt of a ruling” that highlights “the precise defects” of those claims.

Id. �erefore, while Karunakaran has not requested leave to amend, this Court grants

Karunakaran leave to replead her claims if she so chooses.




                                                 18
          Case 1:18-cv-10723-ER Document 55 Filed 02/12/21 Page 19 of 19




V.       CONCLUSION

         For the reasons set forth above, the Defendants’ motion to dismiss is GRANTED.

         If the plaintiﬀ wishes to do so, she may ﬁle a Second Amended Complaint by March 12,

2021. If she fails to do so, the case will be closed. �e Clerk of Court is respectfully directed to

terminate the motion, Doc. 45.


It is SO ORDERED.


Dated:    February 12, 2021
          New York, New York
                                                                   Edgardo Ramos, U.S.D.J.




                                                19
